DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the claim rejections under 35 USC 102/103 have been considered and in view of the claim amendments have been withdrawn as the claim amendments overcome the closest prior art of record.  
Regarding claims 4 and 13, Applicant argues that rejections were not provided for claims 4 and 13. Examiner respectfully disagrees. The previous action rejected claims 4 and 13 in the rejection of claims 1-20 on the grounds of nonstatutory double patenting as being unpatentable over US 10,570,662. However, in view the claim amendments the added limitation “a hembar being configured to move about a pivot point to maintain a horizontal orientation” necessitated the new double patenting rejection of claims 1-20 over US 10,570,662 in view of Alonso, as discussed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-18 of U.S. Patent No. 10,570,662 in view of Alonso (US 6,086,133) The pending limitations of claim 1 are recited in claim 1, “a wheel carriage assembly having a first wheel and a second wheel” corresponds to patented limitation “the wheel carriage assembly comprising: a first wheel…and a second wheel”, “a hembar being configured to move about a point” corresponds to patented limitation “wherein  the  hembar is configured to move about the pivot point”,  “the pivot point directly coupling the wheel carriage assembly to the hembar” corresponds  to the patented limitation “a pivot point directly coupling the wheel carriage assembly to the second portion of the hembar”, the limitation “the first wheel having a first axis of rotation at a non-parallel angle and a non-perpendicular angle with respect to the hembar” and the limitation  “the second wheel having a second axis of rotation at a non-parallel angle and a non-perpendicular angle with respect to the hembar” corresponds to the patented limitation “wherein the first wheel has a first axis of rotation at a non-parallel angle and non-perpendicular angle with respect to the hembar; and a second wheel on the first end, wherein the second wheel has a second axis of rotation at a non-parallel angle and a non-perpendicular angle with respect to the hembar” and the limitation “wherein  the first axis of  the rotation of the first wheel and the second axis of the rotation of the second wheel are offset from one another” corresponds to the patented limitation “wherein the first axis of the rotation of the first wheel and the second axis of the rotation of the second wheel are offset from one another.” The limitations of claim 19 are disclosed in patented claims 1 and 18 in which patented claim 18 further requires the first wheel and second wheel interface with opposite interior corners of a guide track. The method steps of claim 20 are inherently disclosed by patented claim 1. The limitations of claims 1 and 19 are disclosed in patented claims 1 and 18 expect for the limitation regarding “a hembar configured to move about a pivot point to maintain a horizontal orientation” and the limitations of claim 20 are disclosed in patented claim 1 except for “moving a hembar about a pivot point to maintain a horizontal orientation.” Patented claim 1 requires “the hembar is configured to move about  the pivot point to an angle with respect to a horizontal axis” and it would have been obvious to configure the hembar such that it maintains a horizontal orientation, as taught by Alonso (US 6,086,133) which discloses a hembar (9A) that moves about a pivot point (74) in order to maintain the hembar in a horizontal orientation (Fig 6) and maintain proper alignment. It would have been  obvious to one having ordinary skill in the art at the time of effective filing that the hembar of the patented case be moved about a pivot point to maintain a horizonal orientation, as taught by Alonso, in order fully cover an opening during deployment.
The limitations of dependent claims 2-18 are further disclosed in patented claims 1-18.
Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections are overcome.
The closest prior art of record fail to disclose the claimed combination of elements, in particular a system having a wheel carriage assembly having the specific claimed first wheel and second wheel rotational axes orientations in combination with a hembar that moves about a pivot point to maintain a horizontal orientation. Although Burrowes teaches a hembar and wheel carriage assembly, the hembar cannot maintain a horizontal orientation while permitting movement about a pivot point. Although Takeuchi and Alonso each disclose a hembar that maintains a horizontal orientation and pivot point, it would not have been obvious to modify the prior art to further provide the required combination of elements with the claimed wheel carriage assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634